DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed November 1, 2021, has been received and entered.
	Claims 4, 5, 10, 12, 13, 19, 20, 27, 28, and 31 are canceled.
	Claims 1-3, 6-9, 11, 14-18, 21-26, 29, and 30 are pending and examined on the merits.

Drawings
The drawings were received on November 1, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8, 18, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 18 are rendered indefinite by the recitation “some.”  The term “some” in claims 3 and 18 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Botma (US 2015/0086971) in view of Ramjeet (WO 2016/016580. Listed on IDS filed 12/23/21. English equivalent US 2017/0211123, listed on IDS filed 6/16/20, cited below) or Luider (WO 2012/023845), and in light of Croxatto (FEMS Microbiology Reviews. 2012. 36: 380-407).
Botma discloses a method of using MALDI (Matrix Assisted Laser Desorption and Ionization) or MALDI-TOF mass spectrometry to identify microorganisms.  The method comprises automatically depositing a drop of a suspension containing a sample of a colony of microorganisms on a depositing spot of a target plate for MALDI (page 9, paragraph [0032]).  The target plate has a plurality of depositing spots (page 5, paragraph [0043]; page 9, paragraph [0091]).  Therefore, Botma discloses step (a) (the target plate reads on the ‘flat sample support’) of instant claim 15.  The step of depositing a drop of the suspension on a depositing spot of the target plate is comparable to step (b) of instant claim 15, with the only difference being that Botma does not expressly disclose that the suspension is a ‘nutrient medium.’
Botma teaches that the best analysis results can be obtained by allowing the drop of sample suspension to dry before overlaying a drop of MALDI matrix solution on the deposited drop of sample suspension (page 2, paragraph [0011]).  See also page 13, paragraph [0130].  The step of allowing the drop of suspension to dry encompasses maintaining the target plate (‘flat sample support’) for a predetermined resting period to allow a microorganism deposit to form on the depositing spot (reading on ‘first sample spot’), since at least the initial period of allowing the drop to dry would include the settling by gravity of the microorganism.  The step of allowing 
The overlaying of a drop of MALDI matrix solution after the drying of the drop of sample suspension (page 2, paragraph [0011]) reads on step (e) of instant claim 15 of ‘preparing the first spot for a desorbing ionization.’  Then, Botma teaches transferring the target plate with the sample to an apparatus for performing MALDI for identification of the sample of a colony of microorganisms (page 1, paragraph [0009]; claim 1 of Botma).  As stated above, MALDI or MALDI-TOF-MS is used to identify microorganisms (page 10, paragraph [0102]).  As evidenced by Croxatto, MALDI mass spectrometry involves using a mass spectrometer comprising (1) a MALDI ion source to ionize and transfer sample molecules ions into a gas phase, (2) a mass analyzer that separates ions according to their m/z, and (3) a detection device to monitor separated ions (page 381, left column, last paragraph), and a mass spectrum is obtained (page 381, left column, last paragraph; Figure 1 on page 382).  Therefore, Botma teaches step (f) of instant claim 15.

Botma differs from the claimed invention (in particular, independent claim 15), in that Botma does not expressly disclose that the deposited drop of suspension containing a sample of a colony of microorganisms is a droplet of nutrient medium.  Botma further differs from the claimed invention in that Botma does not expressly disclose that step (g) of instant claim 15 of 
Ramjeet discloses an invention relating to characterizing a population of at least one microorganism using mass spectrometry, in particular MALDI-TOF MS (page 1, paragraph [0001] of English equivalent US 2017/0211123).  In particular, Ramjeet focuses on discerning whether a population of a microorganism is resistant or not resistant to at least one antimicrobial agent (page 1, paragraph [0017]).  See claim 9 of Ramjeet.  In their invention, a population of microorganism(s) is deposited on an analysis zone of a MALDI plate functionalized with an antimicrobial agent in order to subsequently proceed with characterizing it (page 5, paragraph [0082]).  The sample may correspond to a biological fluid sample, such as whole blood, and the sample may be deposited as is (page 5, paragraph [0083]).  A biological fluid sample such as whole blood reads on a ‘nutrient medium.’  Ramjeet teaches that in their invention, it is preferable to deposit on the analysis zone a cellular medium comprising a bacterial population (page 5, paragraph [0086]).  A cellular medium reads on a ‘nutrient medium.’
In order to detect resistance to an antimicrobial agent, Ramjeet teaches that a resistance mechanism may be identified from the mass spectrum obtained for a characterization zone under consideration by detecting, on the resulting mass spectrum, a peak with a given mass or of a change in the mass peak compared with a reference mass spectrum (page 8, paragraph [0125]).  This reads on comparing the mass spectrum with a reference data set (the reference mass spectrum) to determine at least one characteristic of the microorganisms (resistance to an antimicrobial agent).
Luider discloses a method for characterizing the antibiotic resistance of a microorganism, the method comprising exposing a microorganism, a cell lysate thereof, or a growth medium 
Luider discloses the typical MS procedure, pointing out that it comprises loading a sample onto the MS instrument by applying the sample optionally (in the case of MALDI) together with a matrix on a mass spectrometric sample support and drying the sample or the mixture on the support by evaporation of the solvents (page 19, lines 8-13).  The term “sample” is used in Luider to refer to a substance that contains or is suspected of containing a microorganism (page 13, lines 15-18).  The sample can be a biological sample, and in a biological context, the sample can include biological fluids, microorganisms, and culture supernatants, among others (page 13, last paragraph).  See also page 23, third paragraph, indicating that the method can be performed using complex samples, including crude cell lysates or patient samples.  Biological fluids (e.g. patient samples) reads on a ‘nutrient medium,’ and it would have been obvious to the skilled artisan that a culture supernatant or a crude cell lysate comprises the culture medium (reading on ‘nutrient medium’).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied any of the additional steps of Ramjeet (in particular, functionalizing the target plate with an antimicrobial agent; and performing 
Moreover, in practicing the method rendered obvious by Botma in view of Ramjeet or Luider, it would have been obvious to the person of ordinary skill in the art to have provided the microorganism in a liquid culture medium (reading on a ‘nutrient medium’) since both Ramjeet and Luider teach that mass spectrometry for characterization of a microorganism can successfully be performed with complex samples such as a biological fluid (e.g. whole blood).  Botma does not specify the fluid in which the colony of microorganism is suspended.  In using a culture medium (‘nutrient medium’) as the liquid in which the colony is suspended, it would have been a matter of simple substitution of one fluid for another fluid that serves the purpose of suspending cells.  There would have been a reasonable expectation that the cells can suspend in any fluid, including a culture medium, thereby being in a suitable suspension for forming drops.  There would have been a reasonable expectation of obtaining mass spectrum and characterizing the microorganism by using culture medium to suspend the cells since Ramjeet and Luider each teach that MALDI mass spectrometry for characterizing antibiotic resistance of a microorganism 
Regarding instant claim 17, it would have been obvious to have cultured the colony of microorganisms suspended in culture medium in the suspension tube taught in Botma for which turbidity measurements are taken (page 12, paragraph [0122]) in order to obtain the desired turbidity level which Botma indicates as speaking to the concentration of the microorganism (page 12, paragraphs [0123]-[0125]).  Too high of a concentration is undesirable (paragraph [0124]) while too low is also undesirable and would require more microorganism cells (paragraph [0125]).  If the turbidity is too low, then culturing of the microorganism would have allowed the suspension to reach the desired concentration.  Therefore, instant claim 17 is rendered obvious.
Regarding instant claims 18, 21-24, 29, and 30, by applying the techniques taught in Ramjeet or Luider to the method of Botma, then instant claims 18, 21-24, 29, and 30 are rendered obvious.
Regarding instant claim 25, it would have been an obvious matter of routine experimentation that the drying time would encompass a time falling in the range of 10 to 60 minutes.  Therefore, instant claim 25 is rendered obvious.
Regarding instant claim 26, it would have been prima facie obvious to the skilled artisan to apply any drying technique, including dabbing off the supernatant with absorbent material or pipetting off the supernatant, in order to obtain the drying sought by Botma.  Therefore, instant claim 26 is rendered obvious.
Allowable Subject Matter
Claims 1, 4-5, and 9-14 are allowable since the art does not teach step (c) of claim 1. 

Response to Arguments
Applicant’s arguments, filed November 1, 2021, with respect to the objection of claims 2, 15-18, 21-26, 29, and 30, and the rejections under 35 U.S.C. 112(b) of claims 1-3, 6-9, 11, 14-18, 21-26, 29, and 30 have been fully considered and are persuasive.  The claim objections have been overcome by the amendments to claims 2, 15, 16, 21, and 22.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments to claims 1-3, 6-9, 11, 14-18, 21-26, 29, and 30.  Therefore, these objections and rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651